DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 6, are amended and claims 15-18 are newly added and filed on 12/28/2020.
Claims 3, 9 are canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wofsy on 3/17/2021.
The application has been amended as follows: 
In last two line of claim 1, “associating those static pressure measurements with periodic flow measurements taken by the flow meter” is changed to “associating the periodic static pressure measurements with periodic flow measurements taken by the flow meter”.
In last line of claim 6, “associating those with corresponding driving pressures regulated by the insufflator” is changed to “associating the periodic static pressure measurements with corresponding driving pressures regulated by the insufflator”.
Allowable Subject Matter
Claims 1, 6, 15-18 are allowed.
As to claim 1,  a system for delivering insufflation gas to a body cavity of a patient during an endoscopic surgical procedure, comprising: an insufflation conduit, an insufflator, a flow meter, and wherein a driving pressure sensor is located between the flow meter and the insufflator for providing feedback to the insufflator so that  the insufflator maintains the specified driving pressure of insufflation gas to the insufflation conduit, and a processor and when the dimensions of the pneumatically sealed trocar are unknown, the processor determines body cavity pressure by taking periodic static pressure measurements from a second pressure sensor located in the flow path downstream from the flow meter and associating the periodic static pressure measurements with periodic flow measurements taken by the flow meter in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Uesugi et al. (US. 20050234391A1) (“Uesugi”) is the closest prior art of record. Even though Uesugi discloses a system for delivering insufflation gas to a body cavity of a patient during an endoscopic surgical procedure, comprising: an insufflation conduit, an insufflator, a flow meter, a processor and a driving pressure sensor, Uesugi fails to disclose that the driving pressure sensor is located between the flow meter and the insufflator for providing feedback to the insufflator so that the insufflator maintains the specified driving pressure of insufflation gas to the insufflation conduit, and when the dimensions of the pneumatically sealed trocar are unknown, the processor determines body cavity pressure by taking periodic static pressure measurements from a second pressure sensor located in the flow path downstream from the flow meter and associating the periodic static pressure measurements with periodic flow measurements taken by the flow meter.
As to claim 6,  a system for delivering insufflation gas to a body cavity of a patient during an endoscopic surgical procedure, comprising: an insufflation conduit, an insufflator, a 
 In particular, Uesugi et al. (US. 20050234391A1) (“Uesugi”) is the closest prior art of record. Even though Uesugi discloses a system for delivering insufflation gas to a body cavity of a patient during an endoscopic surgical procedure, comprising: an insufflation conduit, an insufflator, a flow meter, a processor and a driving pressure sensor, Uesugi fails to disclose that the  driving pressure sensor is located between the insufflator and the body cavity for continuously measuring variable driving pressure of conduit, and when the dimensions of the pneumatically sealed trocar are unknown, the processor determines body cavity pressure by taking periodic static pressure measurement from a second pressure sensor located in the flow path and associating the periodic static pressure measurements with corresponding driving pressures regulated by the insufflator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783       

/Lauren P Farrar/Primary Examiner, Art Unit 3783